Citation Nr: 0520717	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  00-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for a generalized anxiety disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from July 1954 to 
July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.               


FINDINGS OF FACT

1.  From April 27, 1993 to November 6, 1996, the appellant's 
service-connected generalized anxiety disorder was productive 
of no more than definite social and industrial impairment.  

2.  From November 7, 1996, the appellant's generalized 
anxiety disorder is manifested by flattened affect, anxiety, 
panic attacks (more than once a week), memory impairment, 
disturbances of mood and motivation, impaired judgment, and 
difficulty in establishing and maintaining effective work and 
social relationships, resulting in occupational and social 
impairment, with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for a generalized anxiety disorder, for 
the period of time from April 27, 1993 to November 6, 1996, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  

2.  The criteria for an increased rating of 50 percent rating 
for service-connected generalized anxiety disorder from 
November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In April 1993, the appellant filed a claim for entitlement to 
service connection for a psychiatric disorder.  By a 
September 2003 rating action, the RO denied the appellant's 
claim for service connection for a psychiatric disorder.  In 
March 1997 and July 1998 decisions, the Board remanded this 
claim for additional development.  By a May 1999 rating 
action, the RO granted the appellant's claim of entitlement 
to service connection for a generalized anxiety disorder and 
assigned a 30 percent disability rating, effective from April 
27, 1993.  The appellant disagreed with the evaluation and 
initiated an appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under the 
provisions of 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, it is 
not 


necessary to scrutinize the quality of notice afforded the 
appellant, as notice was not required for the issue of 
entitlement to an initial disability evaluation in excess of 
30 percent for a generalized anxiety disorder.   

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his anxiety disorder in April 1999, May 
2000, and January 2005.  Moreover, in a March 2004 decision, 
the Board noted that according to the appellant, he was 
receiving disability benefits from the Social Security 
Administration (SSA).  However, the Board reported that the 
SSA award decision was not part of the record.  Thus, the 
Board remanded this claim and requested, among other things, 
that the RO obtain the appellant's SSA award determination 
letter and any medical records upon which the SSA decision 
was based.  In this regard, in March 2004, the RO requested 
that the SSA provide all records reviewed in connection with 
the appellant's claim for disability benefits.  By a March 
2004 return response, the SSA noted that they could not send 
the requested medical records because the folder had been 
destroyed.  Therefore, based on the foregoing, the Board 
finds that all relevant facts have been 


properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Accordingly, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet.App. April 
14, 2005).      

II.  Factual Background

In April 1993, the appellant filed a claim for entitlement to 
service connection for a psychiatric disorder.  In May 1993, 
the RO received VA Medical Center (VAMC) outpatient treatment 
records, from December 1992 to November 1993.  The records 
reflect that in November 1993, the appellant was seen for a 
follow-up evaluation for his anxiety disorder.  At that time, 
it was noted that the appellant complained of "nerves" and 
feeling anxious all of the time.  According to the appellant, 
he worried about many things, including bills and his health.  
He indicated that he had pulmonary fibrosis.  The appellant 
stated that he lived with his wife of 40 years, his daughter, 
and his grandchild.  Upon mental status evaluation, the 
appellant was alert, oriented, cooperative, and in no acute 
distress.  Although the appellant reported physiologic 
symptoms of anxiety, there was no evidence of excessive 
anxiety or depression.  There was no evidence of suicidal or 
homicidal ideation, and there was no evidence of psychosis.  
Cognitively, he was grossly intact for recent immediate and 
past recall.  The pertinent diagnosis was generalized anxiety 
disorder.  

In June 1997, the RO received VAMC outpatient and inpatient 
treatment records, from May 1990 to January 1997.  The 
records show that in May 1994, the appellant was treated for 
complaints of constant nervousness.  At that time, it was 
reported that for the past 15 years, the appellant had had 
initial and middle insomnia.  According to the appellant, 
although he slept two to three hours a night, he felt rested 
the next day.  It was noted that the appellant's appetite was 
good and that according to the appellant, he had problems 
with his recent memory.  He denied any history of suicide 
attempts.  Upon mental status evaluation, the appellant had 
good 


eye contact, was pleasant and cooperative, and his affect was 
appropriate with occasional smiles.  The appellant's mood was 
euthymic and he denied any auditory or visual hallucinations.  
He was alert and oriented times three.  The appellant was 
unable to recall any of three items after five minutes.  He 
was able to name the President, and he was unable to spell 
"world" backwards.  There were no paranoid or grandiose 
delusions, and no suicidal or homicidal ideations.  The 
pertinent diagnosis was generalized anxiety disorder.   

The VAMC outpatient treatment records further reflect that 
the appellant was hospitalized for approximately five days in 
January 1996 for his diagnosed coronary artery disease.  
While he was hospitalized, it was noted that he had several 
episodes of chest pain and it was felt that this was due to 
anxiety.  The appellant described a smothering sensation and 
shortness of breath, but his heart rate and blood pressure 
were never elevated and he did not appear in any apparent 
distress.  Psychiatry was subsequently consulted and it was 
felt by Psychiatry that the appellant had significant 
component of anxiety and possibly panic disorder.  Thus, the 
appellant was given Klonopin and he had no recurrent symptoms 
of smothering sensation or impending doom.  The appellant 
slept well at night and had no recurring symptoms of chest 
pain since starting the medication.  Upon his discharge, the 
pertinent diagnosis was anxiety.  

In April 1999, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
had a history of problems with chronic obstructive pulmonary 
disease, pulmonary fibrosis, heart trouble, and chronic low 
back pain.  Regarding the appellant's employment, following 
his discharge, he worked at a gas station for about four 
years.  He then worked for the Ohio Valley Bus Company as an 
electrician for about five years.  Subsequently, he worked in 
a service station for about 10 years.  According to the 
appellant, he then started to develop back problems and he 
"signed up" for SSA disability benefits.  In regard to the 
appellant's family history, he had been married since 1953 
and had a daughter who was 31 years old.  It was reported 
that "things [were] okay between him and his wife."  
Regarding the appellant's daily activities, the appellant 
indicated that he was able to dress and wash himself.  He 
noted that he worked around the house, 


watched television, and went on walks.  The appellant was 
able to drive and he had no specific hobbies or interests.  
He went to church about once per week.  According to the 
appellant, he had a few friends with whom he associated.  In 
regard to the appellant's subjective symptomatology, the 
appellant indicated that his nerves had been bad ever since 
he was separated from the military.  According to the 
appellant, he tried to keep much to himself and tried to 
work.  The appellant stated that in 1980, he sought VA 
psychiatric treatment and subsequently saw different 
psychiatrists.  The examiner noted that the appellant had 
recurrent anxiety and panic episodes, with palpitations, 
smothering feelings, and hyperventilation.  The appellant got 
depressed at times, and he had hopeless and helpless 
feelings.  According to the appellant, he was very 
uncomfortable around people, was easily startled, and tended 
to worry a lot.  He indicated that he was very restless in 
his sleep.  The appellant stated that he had never attempted 
to kill himself and he denied any problems with alcohol or 
drugs.  He denied any "out-of-the-ordinary feelings."  
There were no hallucinations or delusions, and the appellant 
denied being aggressive or violent.  The appellant also 
denied being paranoid or suspicious.  

Upon mental status evaluation, the appellant was casually 
dressed and appropriately groomed.  He was generally pleasant 
and cooperative during the examination, and he was well 
oriented to time, place, and person.  There was no evidence 
of any active hallucinations or delusions, and attention and 
concentration were normal.  The appellant was able to do 
mental calculations and serial sevens.  He was able to give 
the days of the week in the reverse order, and his memory and 
recall for recent events was slightly impaired.  The 
appellant was able to recall two out of three objects after 
five minutes.  Judgment was intact, and there was no evidence 
of any looseness of association, flight of ideas, or 
pressured speech.  The appellant's fund of knowledge was 
appropriate for his educational level and background.  There 
were no obsessive thoughts or compulsive actions.  He denied 
being actively suicidal or homicidal.  The diagnoses included 
generalized anxiety disorder with the highest level of 
adaptive functioning was assigned a 65 score on the Global 
Assessment of Functioning (GAF) scale.  The examiner opined 
that the appellant had had problems with recurrent anxiety 
ever since he came out of the service.  According to the 
examiner, the appellant's symptoms appeared to be of a mild 
to 


moderate extent, and had over a long period of time affected 
him occasionally socially and industrially.  The examiner 
stated that as the appellant was getting older, his symptoms 
seemed to be affecting him more.    

By a May 1999 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a generalized 
anxiety disorder.  At that time, the RO assigned a 30 percent 
disability evaluation under the criteria of Diagnostic Code 
9400, effective from April 27, 1993, for the appellant's 
service-connected generalized anxiety disorder.   

In December 1999, the RO received VAMC outpatient treatment 
records, from January 1997 to December 1999.  The records 
show that in December 1997, the appellant was seen for 
occasional "nerves" and some insomnia.  At that time, it 
was noted that the appellant worried about his heart, post 
angioplasty.  The appellant described a past paranoid 
episode, which possibly explained "the reference to panic 
disorder."  It was reported that the appellant took 
medication for his symptoms.  The assessment was that 
generally, the appellant was doing well and that there was no 
absolute need to be followed by the psychiatric department.  
The records also reflect that in June 1998, the appellant 
underwent a follow-up evaluation.  At that time, he stated 
that his prescribed Valium was not effective for his 
"nerves."  It was reported that the appellant appeared in 
fair shape.  The assessment was anxiety and a GAF score of 60 
was assigned.  

According to the records, in April 1999, the appellant was 
seen for follow-up treatment for his anxiety disorder.  At 
that time, it was noted that according to the appellant, he 
had been feeling depressed since the last appointment.  Upon 
mental status evaluation, the appellant moved somewhat 
slowly.  He was cooperative and friendly, and his activity 
and speech were somewhat slowed.  The appellant's thought 
content was not psychotic, suicidal, or homicidal.  
Emotionally, he appeared depressed to a moderate degree, with 
narrow range of affect.  Anxiety was mild to moderate.  The 
sensorium was alert, without fluctuating consciousness.  
Memory and orientation were intact.  The diagnosis was 
dysthymia and the examiner assigned a GAF score of 65.  

A follow-up mental status evaluation, dated in July 1999, 
showed that the appellant's speech was not slowed or 
accelerated from the norm for his age.  The appellant's 
thought content was not psychotic, suicidal, homicidal, or 
depressed.  Emotionally, the appellant was euthymic, with a 
normal range of affect.  Anxiety was present to a mild 
degree.  Sensorium showed an alert consciousness, without 
fluctuation.  Memory and orientation were intact.  The GAF 
score was 65.  

In May 2000, the appellant underwent a VA examination.  At 
that time, he stated that he had been receiving psychiatric 
treatment at the VAMC since 1980.  The appellant indicated 
that he was taking psychotropic medication and "nerve 
pills" for his anxiety, but that the medications were not 
helping.  He complained of depression, anxiety, and panic 
attacks with heart palpitations.  According to the appellant, 
he had a sense of helplessness and hopelessness, and was a 
chronic worrier.  The appellant reported that he had 
difficulty sleeping and had recently lost some weight.  He 
stated that his "nerves" were "shot."  According to the 
appellant, he had been married for 47 years and had one 
daughter.  The appellant reported that he did not like to be 
around people.  He indicated that he had worked as a 
mechanic, but that he had not worked since 1980 due to his 
"nerves," chronic back pain, and numerous other physical 
problems.   

Upon mental status evaluation, the examiner noted that the 
appellant's mood was appropriate, and that he talked clearly, 
audibly, and rationally most of the time.  He was casually 
dressed, neat, tidy, and cooperative.  The appellant was 
unable to recall the last two Presidents and he had 
difficulty doing serial sevens.  He was able to subtract 33 
cents from a dollar.  The appellant had a sense of 
helplessness and hopelessness.  He was only able to remember 
two objects in five minutes.  There was no evidence of 
psychosis, thought disorder, or looseness of thought 
processes, and no bizarre thought process, or tangential or 
circumstantial thinking was elicited.  There were no active 
homicidal or suicidal ideations or plans.  No audio or visual 
hallucinations were noted.  Insight, judgment, and impulse 
seemed to be fair.  The examiner stated that the appellant 
was currently living with his wife.  According to the 
examiner, the appellant kept to himself, did not like being 
around people, and had a hard time communicating.  The 
appellant was able to take care of his personal 


hygiene.  The diagnoses included panic anxiety disorder with 
a GAF score of 60 to 65.  The examiner stated that the 
appellant's symptoms were related to anxiety and panic.

In December 2001, the RO received VAMC outpatient treatment 
records, from February 1999 to November 2001.  The records 
reflect that in April 2001, the appellant underwent an 
evaluation for his anxiety disorder.  At that time, the 
appellant stated that he was forgetful and continued to 
experience anxiety.  Upon mental status evaluation, thought 
content was not psychotic or dangerous.  The appellant's mood 
was mildly depressed, with narrow range of affect and anxiety 
in the moderate range.  Sensorium appeared grossly intact.  
Following the mental status evaluation, the examiner assigned 
a GAF score of 55.  Subsequent follow-up evaluations, dated 
in July and November 2001, showed that a GAF score of 58 was 
assigned for the appellant's service-connected anxiety.

In May 2003, the appellant testified, via videoconference, 
before the Board.  At that time, he stated that he had 
anxiety attacks two or more times a week.  According to the 
appellant, the attacks lasted either for a few hours or a few 
days, or "longer than that even."  He indicated that when 
he had attacks, he also experienced heart palpitations, cold 
sweats, and tightness of the chest.  The appellant reported 
that he felt nervous all of the time and had sleep 
disturbance.  He noted that he also had short-term memory 
problems.      

In March 2004, the RO received VAMC outpatient treatment 
records, from February 2001 to March 2004.  The records show 
that in November 2001, the appellant underwent a follow-up 
evaluation.  At that time, the appellant stated that he had 
had some anxiety attacks without an obvious precipitant, 
which concerned him.  The appellant noted that he was not 
sleeping well at night.  Upon mental status evaluation, the 
appellant was a groomed, "somewhat timid-looking man," who 
was cooperative, with activity slowed a bit from the norm.  
His thought content was not psychotic or dangerous.  His mood 
was depressed, with a narrow range of affect and anxiety in 
the moderate range.  His sensorium was clear.  A GAF score of 
58 was assigned.  According to the records, in December 2002, 
the appellant 


underwent a follow-up evaluation for his dysthymia, with 
anxiety.  At that time, the appellant stated that he was 
experiencing nervousness, but not depression.  The examiner 
noted that the appellant could not remember his birthday, 
except to say that it was in August.  The appellant did not 
know which year he was born, although he was close on his age 
claiming to be 73, when in fact he was still 72.  Upon mental 
status evaluation, the appellant had some slowing of speech 
and activity.  Thought content was not psychotic or 
dangerous.  The appellant's mood was blunted, with a narrow 
range of affect, and anxiety was in the moderate range.  His 
sensorium showed an alert consciousness.  A GAF score of 59 
was assigned.      

The VAMC records further reflect that in April 2003, the 
appellant underwent a follow-up evaluation.  At that time, it 
was noted that the appellant's aging process appeared to be 
accelerating.  It was reported that the appellant was 
frustrated with his increasing limitations, but noted that he 
felt better when he walked to relieve anxiety.  Upon mental 
status evaluation, the appellant was adequately groomed and 
cooperative, with his usual mild manner.  Activity and speech 
were slowed a bit from the norm.  Thought content was not 
psychotic or dangerous.  The appellant's mood was blunted, 
with a narrow range of affect, and his anxiety was in the 
moderate range.  His sensorium was grossly clear.  The 
examiner assigned a GAF score of 50.  According to the 
records, in December 2003, the appellant underwent follow-up 
treatment for his anxiety and dysthymia.  At that time, it 
was noted that according to the appellant, he was not doing 
well and had not been "resting as good."  The appellant 
stated that he lived with his wife and tried to stay active, 
but that he could not do much because he got short of breath 
easily.  Upon mental status evaluation, the appellant's mood 
was mildly anxious and his affect was appropriate.  There 
were no delusions or hallucinations.  The appellant denied 
any active suicidal or homicidal ideations.  The pertinent 
diagnosis was general anxiety.  The examiner assigned a GAF 
score of 55.       

A VA examination was conducted in January 2005.  At that 
time, the examining physician stated that the appellant was 
on a large amount of medications for numerous physical 
problems.  The examiner noted that the appellant stopped 
working approximately 15 years ago when he injured his back 
and started receiving 


disability benefits.  The appellant was currently living with 
his wife of 51 years.  In regard to subjective complaints, 
the examiner stated that the appellant complained of 
depression, anxiety, agitation, difficulty in sleeping, and 
moodiness.  The examiner reported that according to the 
appellant, his medication really helped calm down his 
symptoms.  The examiner noted that the appellant was able to 
recall the last two Presidents and had difficulty doing 
serial sevens.  According to the examiner, the appellant's 
recall "being rather poor, however, despite his age and poor 
memory, cognition was fair though recall was rather slow."  
No definite clinical evidence of any organic change was 
elicited.  Although the appellant was rather sensitive with 
some ideas of persecution and feeling that people did not 
care as he grew older, nevertheless, there was no evidence of 
psychosis or thought disorder, and no bizarre thought 
process, tangential, and circumstantial thinking was 
elicited.  Insight judgment and problem solving seemed to be 
poor.    

Upon mental status evaluation, the appellant was neat, tidy, 
and cooperative, and he looked older than his age of 75.  He 
was oriented to time, place, date, and person, and he was 
guarded and suspicious.  The appellant's mood was appropriate 
and there was a little apprehension.  No auditory or 
hallucinations were elicited, and no active homicidal, 
suicidal ideations or plans were entertained.  Abstract 
thinking showed some concretization.  The appellant was 
limited in terms of "social culture depravation."  The 
diagnoses included recurrent generalized anxiety disorder, 
moderately severe in nature, and a history of dysthymia with 
a GAF score of 50-55.        

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

As previously stated, by a May 1999 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for a generalized anxiety disorder.  At that time, 
the RO assigned a 30 percent disability rating under 
Diagnostic Code 9400, effective from April 27, 1993, for the 
appellant's service-connected anxiety disorder.  In this 
regard, as the appellant has taken issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  Thus, the Board must evaluate the relevant evidence 
since April 27, 1993.   

The appellant's generalized anxiety disorder is rated under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 9400.  By 
regulatory amendment effective November 7, 1996, changes were 
made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2004).  Because 
this change took effect during the pendency of the 
appellant's appeal, both the former and the revised criteria 
will be considered in evaluating the appellant's service- 
connected anxiety disorder.  However, the new regulations 
cannot be applied prior to their effective date.  38 U.S.C.A. 
§ 5110 (West 2002).  The Board notes that the appellant was 
provided with notice of the change in the rating criteria in 
an October 1999 statement of the case, and was given the 
opportunity to provide additional evidence or argument on the 
issue on appeal.

Under the old rating criteria, the evaluation for the 
appellant's service-connected anxiety disorder is based on 
the degree of impairment of his social and industrial 
adaptability.  38 C.F.R. §§ 4.129, 4.130 (1996).  A 30 
percent disability rating for PTSD was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
the psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In Hood v. 
Brown, 4 Vet. App. 301 (1993), the United States Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 (1996) was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the 


term "definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002).  In 
a precedent opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large."  
VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent evaluation was for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.    

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  

Under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such 


symptoms as depressed mood, anxiety, suspiciousness, weekly 
or less often panic attacks, chronic sleep impairment, and 
mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

The appellant contends that the current 30 percent rating 
does not adequately reflect the level of disability that he 
experiences.  He states that he has two or more panic attacks 
a week and memory problems.  According to the appellant, he 
is nervous all of the time and has sleep deficiencies.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, the Board finds that the schedular 
criteria for an initial evaluation in excess of 30 percent 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), for the 
period of time from April 27, 1993 to November 6, 1996, have 
not been met so as to warrant an increased evaluation for the 
appellant's generalized anxiety disorder during that period 
of time.  In this regard, considering the evidence of record 
from the period of time from April 27, 1993 to November 6, 
1996, the evidence fails to establish that the appellant's 
ability to foster or maintain effective or favorable 
relationships with people was considerably impaired or that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.  VAMC outpatient treatment 
records show that in November 1993, the appellant was alert, 
oriented, and in no acute distress.  In addition, although 
the appellant reported physiologic symptoms of anxiety, there 
was no evidence of excessive anxiety or depression.  There 
was also no evidence of psychosis, and cognitively, he was 
grossly intact for recent immediate and past recall.  
Furthermore, the appellant noted that he lived with his wife 
of 40 years, his daughter, and grandchild.  Moreover, VAMC 
outpatient treatment records also reflect that in a May 1994 
evaluation, the appellant was alert and oriented times three.  
In addition, there were no paranoid or grandiose delusions.  
Thus, in light of the above, under the old rating criteria, 
the Board finds that no more than a 30 percent evaluation, 
which represents a definite degree of social and industrial 
impairment from service-connected psychiatric symptoms was 
shown during the period of time from April 27, 1993 to 
November 6, 1996.  Accordingly, entitlement to an initial 
disability evaluation in excess of 30 percent for the period 
of time from April 27, 1993 to November 6, 1996, is not 
warranted. 

In reviewing the evidence in a light most favorable to the 
appellant, the Board finds that an increased rating to 50 
percent under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9400, since November 7, 1996, the effective date of the 
new rating criteria, is warranted.  In this regard, the 
medical evidence of record since November 7, 1996, may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
anxiety, more than once a week panic attacks, memory 
impairment, disturbances of mood and motivation, impaired 
judgment, and difficulty in establishing and maintaining 
effective work and social relationships.  In the appellant's 
April 1999 VA examination, the appellant's memory and recall 
for recent events was impaired.  In addition, in the 
appellant's May 2000 VA examination, the appellant was unable 
to recall the last two Presidents and he had difficulty doing 
serial sevens.  He had a sense of helplessness and 
hopelessness, and he was only able to remember two objects in 
five minutes.  Insight, judgment, and impulse seemed to be 
fair.  Further, VAMC outpatient treatment records reflect 
that in November 2001, the appellant's mood was depressed, 
with a narrow range of affect and anxiety in the moderate 
range.  The VAMC records also show that in December 2002, the 
appellant could not remember his birthday, except to say that 
it was August.  Moreover, the appellant did not know which 
year he was born, although he was close on his age claiming 
to be 73, when in fact he was still 72.  Upon mental status 
evaluation, the appellant had some slowing of speech and his 
mood was blunted, with a narrow range of affect.  Anxiety was 
in the moderate range.  Furthermore, in the appellant's 
January 2005 VA examination, although the appellant was able 
to recall the last two Presidents, he had difficulty doing 
serial sevens and his insight judgment and problem solving 
seemed to be poor.  The examiner characterized the 
appellant's generalized anxiety disorder as moderately severe 
in nature.       

In regard to the appellant's GAF scores, the Board notes that 
the appellant's GAF scores have ranged from 50 to 65.  As 
defined in the fourth edition of the American Psychiatric 
Associations Diagnostic and Statistical Manual (DSM-IV), a 
GAF score of 41 to 50 reflects serious symptoms, or any 
serious impairment in social, occupational or school 
functioning.  A GAF score of 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A 


GAF score of 61 to 70 is defined as some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.    

In this case, the appellant noted that he stopped working 
because of his nonservice-connected back disability and 
service-connected heart disorder, in addition to his service-
connected anxiety disorder.  In addition, although the 
appellant has reported that he does not like to be around 
people and is easily startled, he has been married over 51 
years.  However, based on the evidence described above, the 
symptomatology of the appellant's anxiety disorder, including 
flattened affect, anxiety, more than once a week panic 
attacks, memory impairment, disturbances of mood and 
motivation, and impaired judgment, more nearly approximates 
the criteria for a 50 percent rating under the new provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9400, effective from 
November 7, 1996.  See 38 C.F.R. § 4.7 (2004).  At the very 
least, the evidence for and against an evaluation in excess 
of 30 percent for the service-connected generalized anxiety 
disorder, from November 7, 1996, is in equipoise, and as 
such, reasonable doubt is resolved in favor of the appellant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2004).  Accordingly, 
a 50 percent rating for service-connected generalized anxiety 
disorder is warranted from November 7, 1996.  

Further, it is important to note that this same evidence from 
November 7, 1996, does not demonstrate that a rating in 
excess of 50 percent is in order.  To receive a 70 percent 
rating, there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9400.

The evidence of record shows that from November 7, 1996 to 
the present, the appellant has been able to maintain personal 
hygiene and other basic activities of daily living.  The 
appellant has also consistently denied suicidal or homicidal 
ideations, and any auditory or visual hallucinations.  In 
addition, in the appellant's April 1999 VA examination, there 
was no evidence of any looseness of association, flight of 
ideas, or pressured speech, and there were no obsessive 
thoughts or compulsive actions.  The appellant specifically 
denied being aggressive or violent.  Further, although VAMC 
outpatient treatment records reflect that in April 1999, the 
appellant's speech was somewhat slow, nevertheless, the 
appellant's thought content was not psychotic, suicidal, or 
homicidal.  Moreover, in the appellant's January 2005 VA 
examination, although the appellant was rather sensitive with 
some ideas of persecution, there was no evidence of psychosis 
or thought disorder, and no bizarre thought process, 
tangential, and circumstantial thinking was elicited.  
Additionally, although the appellant has some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not indicate that he is 
unable to establish and maintain effective relationships.  As 
previously noted, the appellant has been married for over 51 
years, and in the appellant's April 1999 VA examination, the 
appellant stated that "things [were] okay between him and 
his wife."  Furthermore, although the appellant has noted 
that he has two or more anxiety attacks per week, he has not 
had near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, and 
does not experience other symptoms characteristic of the 70 
percent rating.  Indeed, it is the criteria for the 50 
percent rating that specifically refer to disturbances akin 
to those experienced by the appellant, problems with 
motivation and mood, memory impairment, difficulty in 
establishing and maintaining effective relationships, etc.  
Although the veteran has had problems with social isolation, 
such problems have not resulted in deficiencies in most 
areas.  

Consequently, the Board finds that the veteran's symptoms are 
best represented by the criteria for a 50 percent rating, not 
those required for the 70 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004).  Accordingly, beginning November 
7, 1996, manifestations of the appellant's service-connected 
generalized anxiety disorder warrant a 50 percent disability 
rating, but no more.



ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent, for the period of time from April 27, 1993 to 
November 6, 1996, is denied.  

A 50 percent rating for a generalized anxiety disorder from 
November 7, 1996, is granted, subject to the law and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


